DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-12, 14-20, and 22-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 10, and 22 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, or fairly suggests, on the following when considered with other limitations in the claim: wherein the one or more processors further configured to: determine whether a portion of the environmental data from a location area where the collection agent is disposed is needed for updating a real-time high definition (HD) map of the environment; if so, further determine whether the collection agent is connected via a suitable RAN having at least a threshold level of RAN resource capacity including at least one of compute resources, storage resources and radio transmission resources; if the collection agent is connected to the suitable RAN having at least a threshold level of RAN resource capacity, transmit at least one or more pieces of the environmental data to the edge network node associated with the suitable RAN, the edge network node configured to execute an edge-based client data service; and otherwise, if the collection agent is not connected to the suitable RAN having at least a threshold level of RAN resource capacity, transmit at least one or more pieces of the environmental data to the cloud-based datacenter node configured to execute a cloud-based client data service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464